Exhibit 99.1 LECG Corporation Reports Third Quarter 2008 Results Fee-Based Revenues Were $83.2 Million; EPS Was $0.08 Emeryville, CA, October 27, 2008 – LECG Corporation (NasdaqGS:XPRT), a global expert services firm, today reported financial results for the third quarter and nine months ended September 30, 2008. LECG also announced today the appointment of Richard Boulton, head of LECG’s FAS segment, to its board of directors, and the addition of two new experts, Paul O’Rourke and Kathryn Holliday. "Our third quarter revenue performance was lower due to challenging economic conditions; however, we remain committed to our strategic plan and are more excited than ever about our future opportunities,” commented Michael Jeffery, LECG chief executive officer. “We are increasingly involved in the mounting opportunities related to the current financial and economic crises and we continue to attract top talent as we add expertise in key disciplines and geographies, improving our position for longer-term growth.” Third Quarter 2008 Financial Results Third quarter 2008 revenues decreased 11.2 percent to $86.1 million compared with $96.9 million in the third quarter of 2007, and decreased 3.4 percent from second quarter 2008 revenues of $89.1 million. Net fee-based revenues were $83.2 million in the third quarter 2008 and $92.1 million in the prior year period, a decrease of 9.7 percent year over year. Net fee-based revenues decreased 2.6 percent from $85.4 million in the second quarter of 2008. Third quarter 2008 net income was $2.0 million or $0.08 per diluted share, compared with $6.5 million, or $0.26 per diluted share in the third quarter of 2007, and $2.6 million or $0.10 per diluted share in the second quarter of 2008. Results for the third quarter of 2008 reflect two non-operational items a $0.5 million benefit from the reversal of restructuring charges and a $0.6 million charge from market fluctuations in deferred compensation plan investments. Adjusted
